Citation Nr: 1325809	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to the Veteran's service-connected diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, to include as due to the Veteran's service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant in this case is a Veteran who had active duty service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2009.  A statement of the case was issued in April 2011, and a substantive appeal was received in June 2011.   

On substantive appeal, the Veteran marked the appropriate box to indicate his desire to appear before a Board videoconference hearing.  Per his request, a hearing was scheduled for February 2013, but the Veteran failed to appear. 

The September 2008 rating decision included the Veteran's increased rating claim of diabetes mellitus type II.  The Veteran initiated appeal in April 2009, and the RO issued a statement of the case in April 2011.  However, the Veteran did not perfect appeal.  Thus, the issue is not before the Board.

The issue of entitlement to service connection for hypertension (under a merits analysis) addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim to reopen the issue of entitlement to service connection for hypertension was denied by a December 2004 rating decision; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year.  

2.  Certain evidence received since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied reopening the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the December 2004 denial of service connection for hypertension, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for hypertension involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Notwithstanding some confusing language in the April 2011 statement of the case referring to the 2004 rating decision as only adjudicating pension, the Board finds that the December 2004 rating decision did in fact deny service connection for hypertension.  The Veteran was informed of the decision in January 2005. He did not file a notice of disagreement within one year from the date of notification of the rating decision to appeal the denial of the claim.  Moreover, no new and material evidence was received within one year.  Under the circumstances, the Board finds that the December 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the December 2004 rating decision consisted of the Veteran's service treatment records, an August 1983 VA examination (that showed blood pressure readings of 155/110 in both arms and 140/100 in the right arm), a January 2004 private treatment record from Danny Mays, PA, Ph.D. and M.C. Collins, MD, FACP (showing that the Veteran was on medication for hypertension), and a September 2004 VA examination report (in which the VA examiner provided a negative opinion for both direct and secondary theories of service connection).  The September 2004 VA examiner opined (in part) that hypertension is not due to diabetes as the onset preceded the diabetes and hypertension was essential in etiology.  

Additional evidence received since the December 2004 rating decision is a 
June 2009 private medical treatment record from Dr. Mays who stated that there is documentation that the Veteran's diabetes type II (1993) preceded his hypertension (1999).  In sum, the evidence received since the December 2004 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension.  For this reason, the Board concludes the Veteran has presented new and material evidence to reopen his claim of service connection for hypertension. 


ORDER

New and material evidence has been received to reopen a claim of service connection for hypertension.  The appeal is granted to this extent, subject to the directions set forth in the remand section of this decision.



REMAND

The issue now before the Board is entitlement to service connection for hypertension (under a merits analysis).  The Veteran was afforded a VA examination in February 2008.  It appears that the examiner indicated that the hypertension had not been aggravated by the diabetes.  However, a rationale for this opinion is not apparent.  Instead, the examiner seems to have focused on evidence showing that the hypertension predated the diabetes.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is causally related to service?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is proximately due to or caused by the Veteran's service-connected diabetes mellitus type II?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that current hypertension has been aggravated by the Veteran's service-connected diabetes mellitus type II?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, to specifically discuss evidence showing the impact, if any, of the diabetes on the severity of the hypertension.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


